EXHIBIT 10.72

 

EQUITY CONTRIBUTION AGREEMENT

 

by and among

 

CLEAN ENERGY TRANCHE A LNG PLANT, LLC
and
CLEAN ENERGY TRANCHE B LNG PLANT, LLC,
as Borrowers

 

CLEAN ENERGY FUELS CORP., as Equity Investor

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent

 

dated as of November 7, 2012

 

--------------------------------------------------------------------------------


 

EQUITY CONTRIBUTION AGREEMENT

 

This EQUITY CONTRIBUTION AGREEMENT (this “Agreement”), dated as of November 7,
2012, by and among CLEAN ENERGY TRANCHE A LNG PLANT, LLC, a limited liability
company organized under the laws of the State of Delaware (the “Tranche A
Borrower”), (ii) CLEAN ENERGY TRANCHE B LNG PLANT, LLC, a limited liability
company organized under the laws of the State of Delaware (the “Tranche B
Borrower” and, together with the Tranche B Borrower, collectively, the
“Borrowers”), CLEAN ENERGY FUELS CORP., a Delaware corporation (the “Equity
Investor”), GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below), and GENERAL ELECTRIC CAPITAL CORPORATION, as
collateral agent (in such capacity, together with its successors and permitted
assigns in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

WITNESSETH:

 

WHEREAS, the Borrowers intend to undertake the development, construction and
ownership of two (2) micro-LNG facilities, each with a capacity of approximately
250,000 gallons per day (the “Projects”);

 

WHEREAS, the Borrowers, the various financial institutions from time to time
party thereto, as Lenders, General Electric Capital Corporation, as
administrative agent, and the Collateral Agent have entered into a Credit
Agreement dated as of November 7, 2012 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers as contemplated
therein; and

 

WHEREAS, the Equity Investor is an indirect owner of all of the equity of each
Borrower;

 

WHEREAS, the Equity Investor will receive substantial direct and indirect
benefits through the development of the Projects, and such development is
dependent upon the Equity Contributions and Contingent Equity Contributions
provided for herein;

 

WHEREAS, the execution and delivery by the Equity Investor and the Borrowers of
this Agreement is a condition precedent to each Lender’s obligation to make the
Loans;

 

NOW, THEREFORE, in consideration of the premises contained herein and other
benefits to the Equity Investor and the Borrowers, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Definitions and Interpretation.

 

1.1          Definitions.  All capitalized terms used herein (including in the
preamble and recitals hereto) and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.  The following terms shall
have the following respective meanings:

 

“Acceptable Issuing Bank” shall mean a bank or other financial institution
reasonably acceptable to the Collateral Agent (i) whose long-term senior
unsecured debt is rated at least A- by Standard & Poor’s and A3 by Moody’s and
(ii) that has a capital, surplus and undivided profits of at least
$1,000,000,000.

 

“Administrative Agent” shall have the meaning set forth in the preamble.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Approved Sponsor Expenditure” shall mean all Project Costs paid by the Sponsor
prior to the applicable Initial Funding Date that have been approved by the
Administrative Agent pursuant to Section 3.3(k) of the Credit Agreement.

 

“Borrowers” shall have the meaning set forth in the preamble.

 

“CapEx Equity Contribution” shall have the meaning set forth in Section 2.2(c).

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Commercial Operations Date” shall have the meaning set forth in the applicable
LNG Purchase Agreement.

 

“Contingent Equity Contributions” shall mean the CapEx Equity Contributions, the
LNG Purchase Agreement Equity Contributions and the WC Equity Contributions.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Defaulted Payment” shall have the meaning set forth in Section 7.1.

 

“Discharge of Obligations” shall have the meaning set forth in Section 4.3.

 

“ECA Collateral” shall have the meaning set forth in Section 5.1.

 

“Equity Commitment” shall mean, as of any date of determination, $66,666,666.67,
minus the Funded Equity Amount.

 

“Equity Investor” shall have the meaning set forth in the preamble.

 

“Equity Letters of Credit” shall mean, collectively, the Tranche A Equity
Letters of Credit and the Tranche B Equity Letters of Credit and any letters of
credit issued in substitution thereof.

 

2

--------------------------------------------------------------------------------


 

“Funded Equity Amount” shall mean, as of any date of determination, the sum of
(i) the aggregate amount of Approved Sponsor Expenditures made prior to such
date of determination, (ii) the aggregate amount of Primary Equity Contributions
made during the period from the Closing Date to such date of determination and
(iii) the aggregate amount drawn under the Equity Letters of Credit prior to
such date of determination.

 

“Insolvency Proceeding” shall have the meaning set forth in Section 6.1.

 

“LNG Purchase Agreement Equity Contribution” shall have the meaning set forth in
Section 2.2(a).

 

“Monthly Liquefaction Charge” shall have the meaning set forth in the applicable
LNG Purchase Agreement.

 

“Primary Equity Contribution” shall have the meaning set forth in
Section 2.1(a).

 

“Projects” shall have the meaning set forth in the recitals.

 

“Retained Interest” shall have the meaning set forth in Section 7.3.

 

“Support Period” shall mean (i) as to the Tranche A Borrower, the period between
the Closing Date and the Facility A Conversion Date and (ii) as to the Tranche B
Borrower, the period between the Closing Date and the Facility B Conversion
Date.

 

“Take or Pay Payment Obligation” shall have the meaning set forth in the
applicable LNG Purchase Agreement.

 

“Tranche A Borrower” shall have the meaning set forth in the preamble.

 

“Tranche A Equity Letters of Credit” shall have the meaning set forth in
Section 9(a).

 

“Tranche B Borrower” shall have the meaning set forth in the preamble.

 

“Tranche B Equity Letters of Credit” shall have the meaning set forth in
Section 9(b).

 

“WC Equity Contribution” shall have the meaning set forth in Section 2.2(b).

 

1.2          Interpretation.  Sections 1.2 and 1.3 of the Credit Agreement shall
apply to this Agreement as if set forth in this Agreement, mutatis mutandis.

 

1.3          No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.              Equity Commitments.

 

2.1          Primary Equity Contributions.

 

(a)           The Equity Investor hereby agrees to make during the Support
Period capital contributions to the Borrowers in immediately available funds
when, as and to the extent expressly required pursuant to Section 2.1(b) in an
aggregate amount not to exceed the Equity Commitment as determined on the
Closing Date (each such capital contribution, a “Primary Equity Contribution”).

 

(b)           Subject to the limitations contained in Section 2.1(a), during the
Support Period and in accordance with Section 3.3(k) of the Credit Agreement,
the Equity Investor shall make, or shall cause to be made, at any time when a
Borrower requests that the Lenders make a Construction Loan pursuant to a Notice
of Borrowing and at least two (2) Business Days prior to each Disbursement Date,
Primary Equity Contributions to such Borrower in an amount such that the ratio
of (i) the aggregate amount of all Construction Loans made to such Borrower
(including the Construction Loans to be advanced on such Disbursement Date) to
(ii)  the Funded Equity Amount (including the Primary Equity Contribution then
being made) does not exceed 75:25.  The Equity Investor and the Borrowers hereby
acknowledge and agree that the making of such Primary Equity Contributions shall
be a condition precedent to the Lenders’ obligations to make each requested
Construction Loan pursuant to the Credit Agreement.

 

(c)           At any time that an Event of Default has occurred and is
continuing, the Equity Investor shall, upon the written request of the
Collateral Agent (at the direction of the Required Lenders), make Primary Equity
Contributions in an amount equal to the unfunded Equity Commitment existing at
such time on the first Business Day following such written request, such Primary
Equity Contributions to be allocated between the Borrowers as directed by the
Collateral Agent.  Such Primary Equity Contributions shall be deposited directly
into the applicable Construction Account and shall be applied in accordance with
the terms of the Collateral Account Agreement.

 

2.2          Contingent Equity Contributions.  In addition to the Primary Equity
Contributions described in Section 2.1 above, the Equity Investor hereby agrees
to make additional capital contributions to each Borrower in immediately
available funds as follows:

 

(a)          (i)  On the first Business Day of each month, an amount equal to
any reduction in the Monthly Liquefaction Charge set forth in the invoice for
such Monthly Liquefaction Charge pursuant to Section 10.1(b)(ii) of the
applicable LNG Purchase Agreement and (ii) on the Business Day following the
date that any Take or Pay Payment Obligation is not paid by the LNG Purchaser
when due in accordance with the applicable LNG Purchase Agreement, in an amount
equal to such unpaid Take or Pay Payment Obligation (each such capital
contribution, an “LNG Purchase Agreement Equity Contribution”).  Each LNG
Purchase Agreement Equity Contribution shall be deposited directly into the
applicable Project Revenues Collection Account and shall be applied in
accordance with the terms of the Collateral Account Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)           On or prior to the date that such Borrower is expected to be
unable to make a payment under any Project Document due to a mismatch in the
timing of payments expected to be received under other Project Documents, in an
amount equal to the amount required to be paid (each such capital contribution,
a “WC Equity Contribution”).  Each WC Equity Contribution shall be deposited
directly into the applicable Operating Account and shall be applied in
accordance with the terms of the Collateral Account Agreement.

 

(c)           On or prior to the date that any payment is required to be made
for the acquisition, purchase, construction or completion of any capital
expenditure required to be made by such Borrower to a Project in order to comply
with any Law (other than any such capital expenditure provided for as a Project
Cost in the Construction Budget for such Project or any payment for which an
insurance or warranty provider has assumed responsibility), in an amount equal
to such required payment (each such capital contribution, a “CapEx Equity
Contribution”).  Each CapEx Equity Contribution shall be made by direct payment
to the Person to whom such payment is due.  The Equity Investor shall promptly
provide a copy of each payment requisition or invoice with respect to such
capital expenditure, together with evidence of making each such payment, to the
Administrative Agent.

 

Section 3.              Specific Provisions.

 

3.1          Reinstatement.  This Agreement and the obligations of the Equity
Investor hereunder shall automatically be reinstated if and to the extent that
for any reason any Primary Equity Contribution or Contingent Equity Contribution
made pursuant to this Agreement is rescinded or otherwise restored to the Equity
Investor, whether as a result of any Insolvency Proceeding or otherwise with
respect to the Borrowers or any other Person or as a result of any settlement or
compromise with any Person (including the Equity Investor) in respect of such
payment, and the Equity Investor shall pay the Collateral Agent on demand all of
its reasonable out-of-pocket costs and expenses (including reasonable fees of
outside counsel) incurred by the Collateral Agent in connection with such
rescission or restoration.

 

3.2          Specific Performance.  To the extent it may do so under applicable
legal requirements, the Collateral Agent may demand specific performance of this
Agreement.  The Equity Investor hereby irrevocably waives, to the extent the
Equity Investor may do so under applicable legal requirements, any defense based
on the adequacy of a remedy at law that may be asserted as a bar to the remedy
of specific performance in any action brought against the Equity Investor for
specific performance of this Agreement by the Collateral Agent or any successor
or assign thereof or for its benefit by a receiver, custodian or trustee
appointed for the Borrowers or in respect of all or a substantial part of their
assets, under the Bankruptcy Laws of any jurisdiction to which the Borrowers or
their assets are subject.

 

Section 4.              Unconditionality; Waivers; Subrogation.

 

4.1          Obligations Unconditional. The liability of the Equity Investor
hereunder shall be irrevocable, absolute and unconditional irrespective of, and
the Equity Investor hereby irrevocably waives any defenses (other than a defense
of payment in full) it may now have or hereafter acquire in any way relating to,
any or all of the following:

 

5

--------------------------------------------------------------------------------


 

(a)           any lack of validity or enforceability of any Finance Document or
any other agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Equity Investor or any other
Finance Party or any other amendment or waiver of or any consent to departure
from any Finance Document, including any increase in the Obligations resulting
from the extension of additional credit to the Equity Investor, any other
Finance Party or otherwise; provided that the amount of the Equity Commitment
shall not be increased unless consented to in accordance with Section 10.2;

 

(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any guaranty, for all or any of the Obligations;

 

(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations or any other Property of the Equity Investor or any other
Finance Party;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of the Equity Investor or any other Finance Party;

 

(f)            any failure of any Secured Party to disclose to the Equity
Investor or any other Finance Party any information relating to the business,
condition (financial or otherwise), operations, performance, Properties or
prospects of the Equity Investor or any other Finance Party now or hereafter
known to such Secured Party (the Equity Investor waiving any duty on the part of
the Secured Parties to disclose such information);

 

(g)           the failure of any other Person to execute or deliver this
Agreement, any guaranty or other agreement or the release or reduction of
liability of the Equity Investor or any guarantor or surety with respect to the
obligations hereunder; or

 

(h)           any other circumstance (including any statute of limitations),
whether or not similar to any of the foregoing, or any existence of or reliance
on any representation by any Secured Party that might otherwise constitute a
defense available to, or a discharge of, the Equity Investor, any other Finance
Party or any guarantor or surety other than payment in full of the Obligations.

 

4.2          Waiver and Acknowledgments.

 

(a)           The Equity Investor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to its obligations hereunder and this
Agreement except as expressly provided herein and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any Property
subject thereto or exhaust any right or take any action against the Equity
Investor, any other Finance Party or any other Person or any Collateral.

 

6

--------------------------------------------------------------------------------


 

(b)           The Equity Investor hereby unconditionally and irrevocably waives
any right to revoke this Agreement and acknowledges that its obligations
hereunder are continuing in nature and apply to all Obligations, whether
existing now or in the future.

 

(c)           The Equity Investor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense (other than the
defense of payment in full) based upon an election of remedies by any Secured
Party that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Equity Investor or other rights of the Equity
Investor to proceed against any of the other Finance Parties, any guarantor or
any other Person or any Collateral and (ii) any defense (other than the defense
of payment in full) based on any right of set-off or counterclaim against or in
respect of the obligations of the Equity Investor hereunder.

 

(d)           [Intentionally Omitted].

 

(e)           The Equity Investor hereby unconditionally and irrevocably waives
any duty on the part of any Secured Party to disclose to the Equity Investor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, Properties or prospects of  any other
Finance Party now or hereafter known by such Secured Party.

 

(f)            The Equity Investor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Finance Documents, and that the waivers set forth in Section 4.1 and this
Section 4.2 are knowingly made in contemplation of such benefits.

 

4.3          Subrogation.  Notwithstanding any payment or payments made by the
Equity Investor under Section 2 hereof, prior to the payment in full in cash of
all the Obligations (other than contingent indemnity obligations in respect of
which no claim has been made) and the expiration or termination of the
Commitments of the Lenders to make Loans under the Credit Agreement (the
“Discharge of Obligations”), the Equity Investor waives any claim, right or
remedy which it may now have or hereafter acquire against the Borrowers that
arises hereunder and/or from the performance by the Equity Investor of its
obligations hereunder, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise.  Any amount
paid by the Borrowers to the Equity Investor in violation of the immediately
preceding sentence prior to the date of Discharge of Obligations shall be held
in trust for the benefit of the Collateral Agent (on behalf of the Secured
Parties) and shall promptly thereafter be paid to the Collateral Agent for
application in accordance with the Finance Documents.

 

Section 5.              Grant of Security Interest.

 

5.1          Grant of Security Interest.  As collateral security for the payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Obligations, each Borrower hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in and continuing Lien on
all of such Borrower’s right, title and interest in, to and under this Agreement
and all “Proceeds” (as defined in the UCC) of this Agreement (collectively, but
excluding any such “Proceeds” that are distributed or otherwise transferred by
such Borrower in

 

7

--------------------------------------------------------------------------------


 

accordance with the Finance Documents, the “ECA Collateral”).  Each Borrower
agrees that it shall not create or suffer to exist any Lien or security interest
in any of its rights under this Agreement, except the Lien and security interest
hereby created in favor of the Collateral Agent and Permitted Liens.  Each
Borrower authorizes the Collateral Agent to file UCC financing statements with
respect to the ECA Collateral, naming such Borrower as “debtor” and the
Collateral Agent as “secured party”, in the State of Delaware.

 

5.2          Remedies.  Each of the Borrowers and the Equity Investor agrees
that the Collateral Agent, acting for the benefit of the Secured Parties, shall
be entitled, following the occurrence and during the continuance of an Event of
Default, to foreclose on and exercise any and all rights of each Borrower with
respect to such Borrower’s interest in the ECA Collateral in accordance with the
terms hereof and the other Security Documents (in its own name or in the name of
such Borrower), and each of the Borrowers and the Equity Investor shall comply
with any such exercise.

 

Section 6.              Bankruptcy; Setoff.

 

6.1          Bankruptcy Code Waiver by the Equity Investor. The Equity Investor
hereby irrevocably waives, to the extent it may do so under applicable legal
requirements, any protection to which it may be entitled under Sections
365(c)(1), 365(c)(2) and 365(e)(2) of the Bankruptcy Code or equivalent
provisions of the laws or regulations of any other jurisdiction with respect to
any proceedings, or any successor provision of law or similar import, in the
event of any proceeding, voluntary or involuntary, involving the bankruptcy,
reorganization, insolvency, receivership, liquidation or arrangement (an
“Insolvency Proceeding”) with respect to any other Finance Party.  Specifically,
in the event that the trustee (or similar official) in an Insolvency Proceeding
with respect to any other Finance Party or the debtor-in-possession takes any
action (including the institution of any action, suit or other proceeding for
the purpose of enforcing the rights of such Finance Party under this Agreement),
the Equity Investor shall not assert any defense, claim or counterclaim denying
liability hereunder on the basis that this Agreement is an executory contract or
a “financial accommodation” that cannot be assumed, assigned or enforced or on
any other theory directly or indirectly based on Section 365(c)(1), 365(c)(2) or
365(e)(2) of the Bankruptcy Code, or equivalent provisions of the laws or
regulations of any other jurisdiction with respect to any proceedings or any
successor provision of law of similar import.  If an Insolvency Proceeding with
respect to any other Finance Party shall occur, the Equity Investor agrees,
after the occurrence of such Insolvency Proceeding, to reconfirm in writing, to
the extent permitted by applicable legal requirements, its pre-petition waiver
of any protection to which it may be entitled under Sections 365(c)(1),
365(c)(2) and 365(e)(2) of the Bankruptcy Code or equivalent provisions of the
laws or regulations of any other jurisdiction with respect to proceedings and,
to give effect to such waiver, the Equity Investor consents, to the extent
permitted by applicable legal requirements, to the assumption and enforcement of
each provision of this Agreement by the debtor-in-possession or the applicable
Finance Party’s trustee in bankruptcy.

 

6.2          Insolvency Proceedings.  None of the obligations of the Equity
Investor under this Agreement shall be altered, limited or affected by any
Insolvency Proceeding relating to any Finance Party, or by any defense which any
Finance Party may have by reason of any order, decree or decision of any court
or administrative body resulting from any such proceeding.

 

8

--------------------------------------------------------------------------------


 

6.3          Set-Off.  In addition to any rights now or hereafter granted under
applicable legal requirements or otherwise, and not by way of limitation of any
such rights, upon the failure of the Equity Investor to make any Primary Equity
Contribution or Contingent Equity Contribution as and when required hereunder,
the Collateral Agent is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Equity
Investor or to any other person, any such notice being hereby expressly waived,
to set-off and to appropriate and apply any and all deposits (general or
special) at any time held by the Collateral Agent or any other Secured Party
(including by branches and agencies of the Collateral Agent and each Secured
Party wherever located) to or for the credit or the account of the Equity
Investor, against and on account of the obligations of the Equity Investor under
this Agreement, irrespective of whether or not the Collateral Agent or any other
Secured Party shall have made any demand hereunder.

 

Section 7.              Purchase of Participating Interests.

 

7.1          Required Purchase of Participating Interests.  If by reason of an
Insolvency Proceeding with respect to any Finance Party, or any act of a
Governmental Authority, (a) any Primary Equity Contribution due hereunder has
not been deposited in the applicable Construction Account or transferred to the
Collateral Agent, as the case may be, within five (5) Business Days after the
date on which such amount is payable hereunder, or (b) any Primary Equity
Contribution theretofore deposited or transferred pursuant to Section 2.1 is
rescinded or otherwise restored to the Equity Investor and five (5) Business
Days have elapsed after the date that such Primary Equity Contribution was
rescinded or otherwise restored (such Primary Equity Contribution, whether
required but not made as provided in clause (a) or made and returned as provided
in clause (b), being herein called the “Defaulted Payment”), the Equity Investor
shall, without any further notice or demand by the Collateral Agent, purchase an
undivided participating interest in each of the Loans and Commitments then
outstanding, as provided in the following sentence, in an aggregate principal
amount equal to the amount of the Defaulted Payment.  The Equity Investor’s
purchase of an undivided participating interest in such Loans and Commitments
shall be made pro rata among such Loans and Commitments based on the respective
outstanding amounts thereof.  The Equity Investor shall effect its purchase of
undivided participating interests in such Loans and Commitments pursuant to this
Section 7.1 by paying to the Collateral Agent, for the account of the holders of
such Loans and Commitments, in immediately available funds in Dollars, the
amount of the Defaulted Payment.

 

7.2          Effect of Purchase of Participating Interests.  The Equity
Investor’s purchase of an undivided participating interest in the Loans and
Commitments in the full amount (if any) required pursuant to Section 7.1
following a Defaulted Payment in respect of Primary Equity Contributions, shall
satisfy the Equity Investor’s obligation pursuant to Section 2.1 to make Primary
Equity Contributions to the extent of the amount of such Loans and Commitments
so purchased by the Equity Investor.

 

7.3          Subordinate Nature of Participating Interest.  The Equity Investor
hereby agrees that its participating interest in the Loans and Commitments
purchased by it pursuant to Section 7.1 shall be subordinate in all respects to
the interest in such Loans and Commitments retained by the holders (other than
the Equity Investor) thereof (the “Retained Interest”), so that all payments
received or collected on account of such Loans and Commitments and applied to
the

 

9

--------------------------------------------------------------------------------


 

payment or termination thereof, whether received or collected through repayment
of such Loans and Commitments by any other Finance Party or through right of
set-off with respect thereto or realization upon any collateral security
therefor or otherwise, shall first be applied to the payment of the principal,
interest, fees and other amounts then due (whether at its stated maturity, by
acceleration or otherwise) on the Retained Interest until such principal,
interest, fees and other amounts are paid in full, before any such payments are
applied on account of the Equity Investor’s participating interest in such Loans
and Commitments.

 

7.4          Rights of Lenders.  Notwithstanding the purchase and ownership by
the Equity Investor of participating interests in the Loans and Commitments, and
notwithstanding the rights of participants under the Credit Agreement and the
other Finance Documents, each Lender shall have the right, in its sole
discretion in each instance and without any notice to the Equity Investor, (a)
to agree to the modification or waiver of any of the terms of any of the Finance
Documents or any other agreement or instrument relating thereto (but not to
reduce any amount payable in respect of the portion of the Loans and Commitments
subject to participations purchased pursuant to Section 7.1), (b) to consent to
any action or failure to act by any Finance Party or any other Person party to a
Finance Document, and (c) to exercise or refrain from exercising any rights or
remedies which any Lender may have under the Finance Documents or any other
agreement or instrument relating thereto, including the right at any time to
declare, or refrain from declaring, the Obligations due and payable upon the
occurrence of any Event of Default, and to rescind and annul any such
declaration, and to foreclose and sell or exercise any other remedy, or refrain
from foreclosing and selling or exercising any other remedy, with respect to any
collateral securing the Obligations.  No Lender shall be liable to the Equity
Investor for any error in judgment or for any action taken or omitted to be
taken by it while the Equity Investor holds a participating interest in the
Loans and Commitments, except for its gross negligence or willful misconduct. 
No Lender shall have any duty or responsibility to provide the Equity Investor
with any credit or other information concerning the affairs, financial condition
or business of any other Finance Party or any other party to a Finance Document
which may come into their possession or the possession of any of their
respective Affiliates, or to notify the Equity Investor of any Default or Event
of Default, or any default by any other Finance Party or any other Person under
any of the Finance Documents.

 

7.5          No Voting Rights.  Without limiting the generality of the
provisions of Section 7.4, in determining whether the required consent of the
Lenders (or any portion thereof) has been obtained for all purposes under the
Finance Documents, the participating interests in the Loans and Commitments
purchased by the Equity Investor pursuant to Section 7.1 shall not be deemed to
be outstanding.

 

7.6          Obligations Unconditional.  The obligations of the Equity Investor
under this Section 7 to purchase participating interests in or purchase and take
an assignment of the Loans and Commitments, as the case may be, are absolute and
unconditional and shall not be affected by the occurrence of any Default or
Event of Default or any other circumstance, including any circumstance of the
nature described in Sections 4.1 or 4.2.

 

Section 8.              Representations and Warranties of the Equity Investor. 
The Equity Investor hereby represents and warrants, as of the Closing Date, to
the Administrative Agent and the Collateral Agent, which representations and
warranties shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby:

 

10

--------------------------------------------------------------------------------


 

(a)           The Equity Investor (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, (ii) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction in which it owns or leases Property or in which the
conduct of its business requires it so to qualify, except the failure of which
that could not reasonably be expected to result in a Material Adverse Effect,
and (c) has all requisite power and authority to own or lease and operate its
Properties, to carry on its business as contemplated by this Agreement and to
execute, deliver and perform each Transaction Document to which it is or will be
a party.

 

(b)           The execution, delivery and performance by the Equity Investor of
each Transaction Document to which it is a party, and the transactions
contemplated thereby (i) have been duly authorized by all necessary corporate
action (including any necessary shareholder action), (ii) will not breach,
contravene, violate, conflict with or constitute a default under (A) any of the
Equity Investor’s Charter Documents, (B) any material applicable Law, or (C) any
material contract, loan agreement, indenture, mortgage, lease or other
instrument to which the Equity Investor is a party or by which it or any of its
Properties may be bound or affected, including all Governmental Approvals and
the Transaction Documents, and (iii) will not result in or require the creation
or imposition of any Lien upon or with respect to any of the Properties of the
Equity Investor.

 

(c)           Each Transaction Document to which the Equity Investor is a party
has been duly executed and delivered by the Equity Investor, is the legal, valid
and binding obligation of the Equity Investor and enforceable against the Equity
Investor in accordance with its terms, except as such enforcement may be limited
by (i) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
the rights of creditors generally, or (ii) the rules governing the availability
of specific performance, injunctive relief or other equitable remedies and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(d)           No Governmental Approval has been, is or will be required to be
obtained or made (i) in connection with the due execution, delivery or
performance by the Equity Investor of its obligations, and the exercise of its
rights under, any of the Transaction Documents to which it is a party or any
transaction contemplated thereby or (ii) to ensure the legality, validity and
binding effect or enforceability of any such Transaction Document, except for
the Governmental Approvals that have been duly obtained or made, were validly
issued, and are in full force and effect, are final, not subject to any pending
appeal, intervention or similar proceeding, are held in the name of the Equity
Investor and are free from conditions or requirements the compliance with which
the Equity Investor does not reasonably expect to be able to satisfy.  No event
has occurred that could reasonably be expected to result in the revocation,
termination or adverse modification of any such Governmental Approval or
adversely affect any rights of the Equity Investor under any such Governmental
Approval.

 

(e)           The Equity Investor is in compliance with its Charter Documents
and is in compliance in all material respects with all Laws and Governmental
Approvals applicable to it.

 

11

--------------------------------------------------------------------------------


 

(f)            The Equity Investor has filed all federal, state and material
foreign income tax returns which are required to be filed by it, and the Equity
Investor has paid all taxes as shown on said returns and on all assessments
received by it to the extent that such taxes have become due, except such taxes,
if any, as are being contested in good faith and by proper proceedings as to
which adequate reserves have been provided in accordance with GAAP.

 

(g)           The Equity Investor is Solvent.

 

(h)           There is no action, suit, other legal proceeding, arbitral
proceeding, inquiry or investigation pending or, to the best of the Equity
Investor’s knowledge, threatened, by or before any Governmental Authority or in
any arbitral or other forum, nor any order, decree or judgment in effect,
pending, or, to the best of the Equity Investor’s knowledge, threatened, against
or affecting the Equity Investor or any of its Properties or rights, that
relates to the Projects, to any of the Transaction Documents or to any of the
transactions contemplated thereby.

 

Section 9.              Equity Letters of Credit.  The Equity Investor hereby
agrees as follows:

 

(a)           On the Initial Funding Date of the Tranche A Loans the Equity
Investor shall deliver to the Collateral Agent one or more letters of credit
(the “Tranche A Equity Letters of Credit”)  naming the Collateral Agent as
beneficiary (which letters of credit shall be in form and substance reasonably
acceptable to the Collateral Agent and shall each be issued by an Acceptable
Issuing Bank) in an aggregate face amount equal to the lesser of (i) the excess
of (A) 33% of the Tranche A Construction Loan Commitments over (B) the portion
of the Funded Equity Amount allocable to the Tranche A Borrower (including any
Primary Equity Contributions being made on such Initial Funding Date) and (ii)
the excess of (A) 33% of the Total Construction Commitment over (B) the Funded
Equity Amount (including any Primary Equity Contributions being made on such
Initial Funding Date).

 

(b)           On the Initial Funding Date of the Tranche B Loans the Equity
Investor shall deliver to the Collateral Agent one or more letters of credit
(the “Tranche B Equity Letters of Credit”) naming the Collateral Agent as
beneficiary (which letters of credit shall be in form and substance reasonably
acceptable to the Collateral Agent and shall each be issued by an Acceptable
Issuing Bank) in an aggregate face amount equal to the lesser of (i) the excess
of (A) 33% of the Tranche B Construction Loan Commitments over (B) the portion
of the Funded Equity Amount allocable to the Tranche B Borrower (including any
Primary Equity Contributions being made on such Initial Funding Date) and (ii)
the excess of (A) 33% of the Total Construction Commitment over (B) the Funded
Equity Amount (including any Primary Equity Contributions being made on such
Initial Funding Date).

 

(c)           From the first Initial Funding Date and until the earliest of (A)
the later of the Facility A Conversion Date and the Facility B Conversion Date,
(B) the date falling thirty (30) days after the later of the Facility A Date
Certain and the Facility B Date Certain and (C) the date on which the Equity
Commitment equals $0.00, the Equity Investor shall maintain one or more Equity
Letters of Credit (which may include the Tranche A Equity Letters of Credit and
the Tranche B Equity Letters of Credit) with an aggregate face amount equal the
full amount of the then-effective unfunded  Equity Commitment; provided that if
the expiration date of an Equity

 

12

--------------------------------------------------------------------------------


 

Letter of Credit will occur before the earliest of the dates described in
clauses (A) through (C) above, the Equity Investor must, at least thirty (30)
days prior to such expiration date (the “Expiration Date Limit”), provide at its
own expense (y) evidence, in form and substance reasonably satisfactory to the
Collateral Agent, that such expiration date has been extended for a period of
time equal to no less than six (6) months or (z) one or more replacement Equity
Letters of Credit, in each case on terms substantively identical to such
expiring Equity Letter of Credit, with a face amount of the then-effective
unfunded Equity Commitment and an expiration date no less than six (6) months
thereafter; and provided, further, that, for the avoidance of doubt, the Equity
Investor may. from time to time after the first Initial Funding Date, (i) reduce
the face amount of the Equity Letters of Credit or (ii) provide replacement
Equity Letters of Credit, so long as, in each case, the aggregate face amount of
the Equity Letters of Credit remains sufficient to satisfy the requirements of
this Section 4(c).  If such evidence of extension or replacement does not occur
prior to any Expiration Date Limit, then the Collateral Agent shall have the
right, in its sole discretion, to draw upon such Equity Letter of Credit at any
time thereafter.

 

(d)           The Equity Investor agrees that if at any time the issuer of any
Equity Letter of Credit shall cease to be an Acceptable Issuing Bank, then,
within ten (10) days of such occurrence, the Equity Investor shall replace any
Equity Letters of Credit issued by such issuer with Equity Letters of Credit
issued by an Acceptable Issuing Bank. If such replacement does not occur within
such fifteen (15) day period, then the Collateral Agent shall have the right, in
its sole discretion, to draw upon such Equity Letters of Credit at any time
thereafter.

 

(e)           The Equity Investor agrees that the Collateral Agent may proceed
directly to draw under the Equity Letters of Credit in respect of any of the
obligations of the Equity Investor under Section 2.1 hereof as and when they
become due (including obligations that are due as a result of the acceleration
thereof) without first proceeding against the Equity Investor. Any amounts paid
to the Collateral Agent under an Equity Letter of Credit shall be immediately
credited against and shall discharge the obligations of the Equity Investor
hereunder in respect of which such payment was made.

 

Section 10.            Miscellaneous.

 

10.1        No Waiver; Cumulative Remedies.  No failure or delay on the part of
any Person in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The remedies prescribed in this
Agreement or by Law shall be cumulative and not in limitation of or substitution
for any other remedies available hereunder or otherwise, all of which shall be
available to the parties hereto and their respective successors and permitted
assigns.

 

10.2        Amendments.  None of the terms and conditions of this Agreement may
be amended, supplemented, modified or waived, nor may any consent under or with
respect to such terms and conditions be granted, unless (a) each of the parties
hereto agrees thereto in writing, and (b) such amendment supplement,
modification, waiver or consent is executed in accordance with the provisions of
Section 11.10 of the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

10.3        Notices.  Except as otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and shall be deemed to
have been duly given or made when delivered by hand, or upon actual receipt if
deposited in the United States mail, postage prepaid, or, in the case of
telecopy notice, when confirmation of successful transmission is received, or,
in the case of a nationally recognized overnight courier service, charges
prepaid, one (1) Business Day after delivery to such courier service, addressed,
in the case of each party hereto, at its address specified opposite its name on
Schedule 10.3 hereto, or to such other address as may be designated by any party
in a written notice to the other party hereto.

 

10.4        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, all future holders of the
Obligations and their respective successors and assigns.  The Administrative
Agent and the Collateral Agent may assign or transfer their obligations and
rights hereunder only to their respective permitted successors under the Credit
Agreement.  The Equity Investor may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent
(acting at the direction of the Required Lenders).

 

10.5        No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Collateral Agent or any other Secured Party in exercising any right, power
or privilege hereunder and no course of dealing between or among the Equity
Investor and the Collateral Agent or any other Secured Party shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder.  The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies which the Collateral Agent or any other Secured Party
would otherwise have.  No notice to or demand on the Equity Investor in any case
shall entitle the Equity Investor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Collateral Agent or any other Secured Party to any other or further action in
any circumstances without notice or demand.

 

10.6        GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING AGAINST THE BORROWERS OR THE EQUITY
INVESTOR WITH RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE EQUITY INVESTOR AND EACH BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION
OF THE AFORESAID

 

14

--------------------------------------------------------------------------------


 

COURTS AND APPELLATE COURTS FROM ANY APPEAL THEREOF.  THE EQUITY INVESTOR AND
EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE EQUITY INVESTOR
OR SUCH BORROWER, AS APPLICABLE, AT THE ADDRESS PROVIDED FOR IT IN
SECTION 10.3.  THE EQUITY INVESTOR AND EACH BORROWER HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED IN ANY
OTHER JURISDICTION.

 

(c)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

 

10.7        Headings Descriptive.  The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

10.8        No Third Party Beneficiaries.  The agreements of the parties hereto
are solely for the benefit of the Equity Investor, the Borrowers, the Collateral
Agent, the Administrative Agent, the Depositary Agent and the Secured Parties
and their respective successors and assigns and no Person (other than the
parties hereto and such Secured Parties) shall have any rights hereunder.

 

10.9        Survival.  All agreements, statements, representations and
warranties made by the Equity Investor herein shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of this Agreement and the other Finance Documents regardless of any
investigation made by the Secured Parties or on their behalf until the
Obligations (other than contingent indemnity obligations in respect of which no
claim has been made) shall have been paid in full in cash.

 

10.10      Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.11      Independent Obligations.  The Equity Investor’s obligations under
this Agreement are independent of those of the Borrowers.

 

15

--------------------------------------------------------------------------------


 

10.12      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

10.13      Entire Agreement.  This Agreement, together with any other agreement
or instrument executed in connection herewith, is intended by the parties hereto
as a final expression of their agreement as to the matters covered hereby and is
intended as a complete and exclusive statement of the terms and conditions
thereof.

 

10.14      Termination.  Notwithstanding anything contained herein to the
contrary, this Agreement and the obligations of the Borrowers and the Equity
Investor hereunder shall terminate upon the payment in full in cash of all
Obligations (other than contingent indemnity obligations in respect of which no
claim has been made) and the termination of all Commitments under the Credit
Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

CLEAN ENERGY FUELS CORP.,

 

as Equity Investor

 

 

 

 

 

 

 

By:

  /s/ Andrew J. Littlefair

 

Name:

  Andrew J. Littlefair

 

Title:

  President & Chief Executive Officer

 

 

 

 

CLEAN ENERGY TRANCHE A LNG PLANT, LLC,

 

as Tranche A Borrower

 

 

 

 

 

 

 

By:

  /s/ Andrew J. Littlefair

 

Name:

  Andrew J. Littlefair

 

Title:

  President & Chief Executive Officer

 

 

 

 

CLEAN ENERGY TRANCHE B LNG PLANT, LLC,

 

as Tranche B Borrower

 

 

 

 

 

 

 

By:

  /s/ Andrew J. Littlefair

 

Name:

  Andrew J. Littlefair

 

Title:

  President & Chief Executive Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

  /s/ Tyson Yates

 

Name:

  Tyson Yates

 

Title:

  Authorized Signatory

 

Signature Page to Equity Contribution Agreement

 

--------------------------------------------------------------------------------


 

Schedule 10.3 to
Equity Contribution Agreement

 

ADDRESSES

 

If to Equity Investor:

Clean Energy Fuels Corp.

 

c/o Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway

 

Seal Beach, CA 90740

 

Attn: Nate Jensen and Rick Wheeler

 

Telephone:  (562) 493-7239

 

Facsimile:  (562) 493-4956

 

 

If to Tranche A Borrower:

Clean Energy Tranche A LNG Plant, LLC

 

c/o Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway

 

Seal Beach, CA 90740

 

Attn: Nate Jensen and Rick Wheeler

 

Telephone:  (562) 493-7239

 

Facsimile:  (562) 493-4956

 

 

 

Clean Energy Tranche B LNG Plant, LLC

If to Tranche B Borrower:

c/o Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway

 

Seal Beach, CA 90740

 

Attn: Nate Jensen and Rick Wheeler

 

Telephone:  (562) 493-7239

 

Facsimile:  (562) 493-4956

 

 

If to the Administrative Agent or the Collateral Agent:

General Electric Capital Corporation

 

c/o GE Energy Financial Services

 

800 Long Ridge Road

 

Stamford, CT 06927

 

Attn: Dipika Chanana

 

Tel: 203-316-7521

 

Fax: 513-770-2270

 

Email: EFS.AgencyServices@ge.com

 

 

 

With copies to:

 

Attn: Stephen Lenihan

 

Tel: 203-961-2273

 

Fax: 203-357-4897

 

Email: stephen.lenihan@ge.com

 

--------------------------------------------------------------------------------